Citation Nr: 0634242	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post lateral meniscectomy, left knee with degenerative joint 
disease, prior to February 1, 2005.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1976 to December 
1979, and 2 years, 9 months, and 6 days of prior active 
service.  


REMAND

In his October 2005 substantive appeal, the veteran did not 
request a hearing before the Board of Veterans' Appeals 
(Board) in this matter.  However, in a statement dated in 
September 2006, the veteran indicated his desire to have a 
videoconference hearing before the Board at his local 
regional office (RO).  

Therefore, the Board finds that this matter should be 
remanded so that the veteran can be furnished with his 
requested hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a 
videoconference hearing before a member 
of the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



